 RESTAURANT ASSN. OF THE STATE OF WASHINGTONRestaurant Association of the State of Washington,Inc.,PierceCounty Chapter, and its Member-Employers,Air Port Cafe,Holiday Inn, Pantry Caf-eteria Inc.,Lee Restaurant,Steve'sGay Nineties,Brad's Restaurant,Busch's Round Table, RichardsRestaurant,Cliff House,Top of Ocean, Winthrop,Cedar Inn, Zarelli's,Black Angus,Browne's, FlitterInn, Galley West,Sherwood Inn, Western R, WhiteCap, Barcotts SeafoodandLocal Joint ExecutiveBoard of Tacoma,Washington;Hotel&Restaurant& Motel Employees,Local #61; and BartendersUnion Local#711. Case 19-CA-4477April 27, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING,BROWN, AND JENKINSOn September 10, 1970, Trial Examiner MauriceAlexandre issued his Decision in the above-entitledcase, finding that Respondents had engaged in certainunfair labor practices with the meaning of the NationalLabor Relations Act, as amended, and recommendingthat they cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondents filedexceptions to the Trial Examiner's Decision and a sup-porting brief.'The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner and hereby orders that the Re-spondents,RestaurantAssociation of the State ofWashington, Inc., Pierce County Chapter, and itsmember-employers, Air Port Cafe, Holiday Inn, Pan-'Respondents have requested that the record be reopened to receivecertain exhibits and testimony regarding business reasons for failure toreinstate certain employees Inasmuch as the exhibits constitute a reitera-tion of evidence already in the record and since the settlementagreementconstituted a waiver of such business defenses, Respondent's request ishereby denied'In adopting the Trial Examiner's 8(a)(3) and (1) finding predicatedupon the doctrine of equitable estoppel, we rely on the fact that the breachwent to the very heart of the strike settlement agreement and involved oneof its principal terms, pursuant to which about 95 percent of the Respond-ent's employees abandoned the strike and returned to work133try Cafeteria Inc., Lee Restaurant, Steve's Gay Nine-ties,Brad's Restaurant, Busch's Round Table, Rich-ards Restaurant, Cliff House, Top of Ocean, Winthrop,Cedar Inn, Zarelli's, Black Angus, Browne's, FlitterInn,GalleyWest, Sherwood Inn, Western R, WhiteCap, Barcotts Seafood, their officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.CHAIRMAN MILLER,concurring in result:Like my colleagues, I conclude that Respondentsviolated Section.8(a)(5) by refusing to sign the agreedcollective-bargaining contract. But in my view, it isimmaterial whether Respondents refused to sign be-cause of the Union's asserted breach of the strike settle-ment agreement, or because they hoped to induce with-drawal of the August 22 unfair labor practice charges,or for other reasons. Examination of the record satisfiesme that the Union complied substantially with the con-ditions precedent to execution of the contract, and maycompel signature by Respondents. That is especiallytrue in light of the fact that the Union's president setaside all fines, thus nullifying any possible questionableconduct by local union officers which might be said tohave breached the spirit if not the letter of the condi-tions regarding union discipline of nonstrikers. There isvenerable precedent to support a finding of violationunder these circumstances' without regard to whetherthe strike settlement also compelled Respondents toexecute the new collective-bargaining contract.I have great difficulty, however, with the majority'sconclusion which finds 8(a)(3) and (1) violations predi-cated upon the principle of equitable estoppel and or-ders reinstatement of replaced economic strikers basedthereon. The danger of that finding is that it may beconstrued as precedent for the proposition that arefusal to reinstate any economic striker violates ourAct merely because it violates a strike settlement agree-ment. That is clearly not the law.Iconcur in the result, nevertheless, because therecord persuades me that Respondents repudiated theessence of their strike settlement agreement by not rein-stating all strikers. That, as the majority finds, went tothe very heart of the settlement agreement and, in myview, is a violation of Section 8(a)(5) since it is tan-tamount to total repudiation of a collective-bargainingagreement.4On such a conclusion, there is precedent in our deci-sions under Section 8(a)(5) for requiring a party whothus repudiates the essence of his collective-bargainingagreement to cease so doing and to honor the agree-ment he made.IH. J Heinz Co. v NIL R B,311 U S 514 (1941),Beverage-Air Co.,164NLRB 1127.'CfRetail Clerks v Lion Dry Goods, Inc,369 U S 17 (1962)190 NLRB No. 27 134DECISIONSOF NATIONAL LABORRELATIONS BOARDTRIAL EXAMINER'S DECISIONMAURICE ALEXANDRE, Trial Examiner: Thiscase washeard in Tacoma, Washington, on April 13 and 14, 1970,upon a complaint issued on February 26, 1970,' alleging thatRespondents had violated Section 8(a)(1), (3) and (5) of theNational Labor Relations Act, as amended. In their answer,Respondents denied commission of the unfair labor practicesalleged.Upon the entire record, my observation of the witnesses,and the memoranda filed by the General Counsel and theRespondents, I make the following:FINDINGS AND CONCLUSIONS'1.THE UNFAIR LABOR PRACTICESA. Sequence of EventsRespondent Restaurants are engaged in business in andaround Tacoma, Washington, and are members of Respond-entAssociation,whichinter aliarepresents itsmember-employers in matters of collective bargaining. In 1966, Re-spondent Association on behalf of its members and theCharging Unions entered into a collective-bargaining con-tract covering the employees in the following unit:All cooks, bartenders, kitchen helpers, pantry workers,cafeteria workers, bus boys, waitresses, and maids, em-ployed by member-employers of the Restaurant Associa-tion, excluding office clerical employees, guards, andsupervisors as defined in the Act.'On June 12, 1969,' during negotiations for renewal of thecontract, the Charging Unions called an economic strike andestablished picket lines. On June 13, Respondent Associationcommenced an action for over $2,500,000 against the Charg-ing Unions, alleging a breach of the "no-strike" clause in the1966 contract.During the strike, negotiations were conducted in an at-tempt to resolve the dispute. On August 8, the negotiatingcommittees for the disputants executed a strike settlementagreement which was ratified by the members of RespondentAssociation on August 10, and by the members of Local 61and Local 711 on August 13. Among other things, the agree-ment provided that all the strikers would be restored to theirjobs; that none of the officers of the Charging Unions wouldfile disciplinary charges against any employee-members whohad worked behind the picket lines; and that the disputants,after making certain changes in the 1966 collective-bargain-ing contract, would extend the contract to June 1, 1972.Thereafter, approximately 1,000 strikers returned to work.However, 50 strikers employed by the 21 Respondent Restau-rants were not reinstated,' and the initial unfair labor practicecharge herein was filed. The parties stipulated that the 50strikers had made unconditional applications for reinstate-ment as provided in the strike settlement agreement, andBased on an original and an amended charge filed respectively on Au-gust 22 and October 23, 1969, by Local Joint Executive Board of Tacoma,Washington, and its affiliated local unions: Hotel & Restaurant & MotelEmployees, local 61, and Bartenders Union, Local 711.No issue of commerce is presented. The complaint alleged and theanswer admitted facts which, I find, establish that the Respondents areemployers engaged in operations which affect commerce within themeaningof the Act. I further find that the Charging Unions are labor organizationswithin the meaning of the Act.The complaint alleged, the answer admitted, and I find that the said unitis an appropriate unit for purposes of collective bargaining within the mean-ing of the Act.All dates referred to hereafter relate to 1969 unless otherwise stated.See Appendix A.either that they were permanently replaced or that their jobswere eliminated.Sometime between September 1 and 15, the board of direc-tors of Respondent Association met, at which time somemembers expressed the opinion that officers of the ChargingUnions had breached the settlement agreement by filing theunfair labor practice charge herein, and by encouraging no-nofficers to file disciplinary charges. A consensus was reachedthat Respondent Association should not execute a renewalcollective-bargaining contract until the breaches of the agree-ment had ceased and all the charges had been dismissed. OnOctober 2, representatives of the disputants met and agreedon the language of a renewal collective-bargaining contract.The parties in effect stipulated that the obligations containedin the strike settlement agreement were a part of the consider-ation for the renewal contract.'Despite the oral agreement, the representatives of Re-spondent Association stated that they would not execute therenewal contract until all the charges had been dismissed.The amended charge and the complaint herein followed.B. Allegations of the Complaintand Respondents' DefensesThe complaint alleges that under the strike settlementagreement between the Charging Unions and the RespondentAssociation, the latter was required to execute the renewalcollective-bargaining contract agreed to by their representa-tives, and that the 21 Respondent Restaurants were requiredto reinstate the 50 strikers; that the Charging Unions re-quested the Respondent Association to execute the renewalcontract on or about August 14; that since that time theAssociation has refused to execute such agreement on behalfof itself and its employer-members, and that Respondentshave thus refused to bargain with the Unions in violation ofSection 8(a)(5) and (1) of the Act; that since on or aboutAugust 16, the 21 named Respondent Restaurants haverefused to reinstate the 50 strikers, following their uncondi-tional request for reinstatement, because such employees hadengaged in protected activity; and that the said RespondentRestaurants have thus violated Section 8(a)(3) and (1) of theAct.Respondents' defenses are as follows:1.The strike settlement agreed is not binding upon Re-spondents because the Charging Unions negotiated the agree-ment in bad faith and because there was no true meeting ofthe minds.6On direct examination, the General Counsel asked the following lead-ing question, and Joinette,one of the Unions' representatives, testified asfollows:Q. [By Mr. McIntyre] Now, does Joint Exhibit 3 [the renewal con-tract],with the exception of the wage scale and the difference of acouple of words in the preamble of the contract,constitute anythingdifferent than the strike settlement agreement plus the 1966 contract?A. This, with the exception of the wages, this contract here [indicat-ing] is identically the same as the 1966.Counsel for Respondents stated that "as Mr. McIntyre and I were bothsaying before, [Joint Exhibit] No. 3 is really Joint Exhibits I and 2 com-bined." (Joint Exhibits 1 and 2 are the 1966 contract and the strikesettle-ment agreement,respectively.)In addition,the General Counsel stated atthe hearing that"if there is no strike settlement,then there is no case," i.e.that Respondent Association is not required to execute the renewal con-tract.And Counsel for Respondents stated that if the settlement agreementis a valid and binding contract, Respondent Association is "under an obliga-tion to execute Joint Exhibit 3."The Act requires the execution of a written contract incorporating anyagreement reached.Community Market, Inc.,179 NLRB No. 2. If therenewal contract which was orally agreed to had not been dependent uponthe settlement agreement,itwould have been unnecessary for the GeneralCounsel to ask the question and make the statement quoted above. RESTAURANT ASSN. OF THE STATE OF WASHINGTON2.Even if the agreement was binding, it was breached bythe Unions, and Respondents were accordingly excused fromany further obligation to perform the agreement.3.Even if Respondents were obligated to perform theagreement, they have not waived their right to assert as adefense the replacement of any of the 50 strikers or the elimi-nation of any of the jobs which they had occupied.4. In any event, there is no evidence to show that the refusalto reinstate the 50 strikers was discriminatory.For the reasons noted below, I find that Respondents vi-olated the Act.C. AnalysisIt is undisputed that although they had orally agreedthereto,Respondents' representatives refused to execute arenewal collective-bargaining contract consisting of the strikesettlement agreement and the 1966 contract with certainmodifications. Such refusal constituted an unfair labor prac-tice(Community Market, Inc.,179 NLRB No. 2), unlessthere is merit to any of Respondents' defenses relating to thestrike settlement agreement.With respect to the 50 strikers herein, it is undisputed thatthey participated in a lawful economic strike,' that they madetimely and unconditional applications for reinstatement, andthat the 21 Respondent Restaurants rejected such applica-tions.However, since it is also undisputed that the strikerswere replaced or their jobs abolished, they were not entitledto immediate reinstatement(N.L.R.B. v.Mackay Radio &Telegraph Co.,304 U.S. 333;N.L.R.B. v. Fleetwood TrailerCo., 389 U.S. 375),unlessthey acquired a right thereto byreason of the strike-settlement agreement. Accordingly, thelegality of the refusal to reinstate must be considered in thelight of Respondents' defenses relating to the strike-settle-ment agreement.Such defenses are discussed immediately below.1.The defense that the strike-settlementagreement is not bindinga.The evidenceThe principal strike settlement negotiators for the dispu-tants were Lester J. Green, International representative andvice-president of the Charging Unions, and Thomas S.McCulloch, a labor negotiator retained by Respondent As-sociation. On August 8, the negotiating committees for theCharging Unions and for the Association met at McCulloch'soffice and were housed in separate rooms while Green andMcCulloch conferred and reported back to their respectivecommittees from time to time.During their negotiations,McCulloch informed Greenthat Association members had promised employees who hadworked behind the picket lines that they would not sign asettlement agreement which failed to protect the employeesfrom reprisals, and requested Green to accept a provisionsimilar to that agreed upon in settling a strike in Seattle,prohibiting the filing of disciplinary charges by any memberof the Charing Unions against a member who worked behindthe picket lines. Green pointed out that the Internationalconstitution of the Charging Unions guaranteed to all mem-bers the right to file disciplinary charges against other mem-bers, and stated that this right could not be abridged bycontract. Green testified that he further stated that the offic-ers could not refuse to accept charges filed by members, butthat he could agree that the officers would not "have any part'At the hearing, Respondents disavowed any claim that the strike wasunlawful135of filing any charges or anything to do with them." McCul-loch testified that he and Green did not discuss the subject ofpreparation of charges by officers on behalf of members, andthat they did not talk about whether or not officers should bepermitted to encourage members to file charges. Accordingto Green, during the course of the negotiations, he told theunion officers that "they would not actively participate in thefiling of charges."'Green and McCulloch reached tentative agreement on astrike settlement which, among other things, provided asfollows:All employees involved in the dispute are to return towork and be reemployed by the Employers at the classifi-cation of employment worked prior to the labor dispute.All employees are to be called by the Employer for re-turn to work within (48) forty-eight hours after theagreement has been approved by the members of theUnion. It is agreed that the employees shall have (7)seven days from the date of the approval of the agree-ment to present themselves for reemployment.No discrimination, disciplinary action, demotion ordischarge, etc. of employees shall result because of thesaid labor dispute.The Unionagrees that noneof the officers of the LocalJoint Executive Board and its affiliated unions, Local 61and 711,will file charges against any members whoworked behind a picket line during the labor disputeeffective August 8, 1969.The parties to this agreement mutually agree to waiveany and all civil claims, if any, which either party mayhave against the other arising out of or connected withthe labor dispute. All pending suits or legal proceedingsbetween the parties, if any, arising out of or connectedwith the dispute shall be forthwith dismissed with preju-dice. The Association and the Union agree to withdrawany charges that may be filed against each other with theNational Labor Relations Board arising out of or con-nected with the labor dispute.In addition, the agreement provided that the signers thereofwould recommend certain wage increases to the membershipof their respective organizations, that certain changes wouldbe made in the 1966 collective-bargaining contract, that theother provisions of such contract would be continued un-changed, and that such contract would be extended to June1, 1972. Finally, the agreement provided that it was subjectto approval by the membership of Respondent Associationand of the Charging Unions.Green testified that after he reached agreement withMcCulloch, no issues were left undecided, and that the ex-ecuted strike-settlement a reement was "the full and com-plete understanding that [he] and Mr. McCulloch were topresent to [their] respective groups."Green and McCulloch then presented the proposal to theirrespective negotiating committees with a favorable recom-mendation. The record does not disclose exactly what Greentold his committee. McCulloch testified that he could notrecall any discussion, during his presentation to Respondents'negotiating team, concerning refraint by officers from prepar-ing charges or from encouraging nonofficers to file charges.He did recall discussion to the effect that "the officers wouldhave nothing to do with charges," except that if a Unionmember "insisted on filing a charge," the officers "wouldWhen asked to define the term `actively participate," Green testified-"Preparing them and questioning the members as to their wishes and desiresand things like that " He further testified that he did not discuss with theofficers the matter of their encouraging members to file charges, but that itwas his opinionthat theywould not engage in such encouragement. 136DECISIONSOF NATIONALLABOR RELATIONS BOARDhave to receive it and process it." Anderson, then presidentof Respondent Association and a member of Respondents'negotiatingteam, testified as follows:.In further discussions I believeMr.McCullochtalked to Mr. Green again, I couldn't say for sure, cameback and, the agreement as I understood it, from whatMr. McCulloch told me, that the unions could not giveus complete no reprisal clause because of their bylaws,but this would be the wording in the agreement with theunderstanding that the union officers would not filecharges, would not encourage charges, but would dis-courage filing of charges by their members and if therewere charges brought by members of the union, that theunion officers would do everything possible to, shall wesay, clear up or strike these charges. And that if theycould not do that, if it went through all the channels,that eventually it could be appealed to the internationalpresident at which spot the charges would be taken careof in favor of the person in charge.The members of the negotiating teams for Respondentsand the Charging Unions executed the strike-settlementagreementon the same day, August 8. On August 10 a meet-ing of employer-members of Respondent Association washeld and theagreementwas ratified. McCulloch testified thathe explained the reasons for the language in the provisionprohibiting Union officers from filing disciplinary charges,and that it was understood that Union officers would take nopart in filing such charges. Anderson testified that he pre-sented the proposal to the Association membership, that themembers objected to the said provision as written, and thathe made the following explanation to them:And I told them the same basic thing, that Mr.McCulloch told me, that it was impossible to take awaythe rights of the members to file chargesagainst a mem-ber because of their bylaws and that was the reason thatthis was worded the way thatit is.But, that they couldrest assured that if there were charges brought againstpeople, that during the course of their appeals, et cetera,that they would be eventually dropped, taken care of.Q. What did you tell your membership regarding therole that the officers of the union would play insofar asthese reprisals were concerned?A. Thesame, that they would not file charges, theywould not encourage changes, but would actually dis-courage the filing of charges by their members.At severalmeetingson August 13, the membership of theCharging Unions ratified theagreement.Green testified thathe presented the agreement to the members; and that becausemany members were unfamiliar with the procedures set forthin the Union constitution, he advised them that "they had thebenefit of the services of the clerical staff and headquarterswho in turn would asist them with the proper wording of thecharge that they wanted to initiate." However, he testifiedthat he did not state that the officers would "help" them filecharges.b.Concluding findingsRespondents have identified, and I am aware of, no evi-dence supporting their claim that the Charging Unions nego-tiated the strike-settlement agreement in bad faith. That theUnions later breached the agreement does not establish thatthey never intended to abide by its provisions, or serve as abasis for treating the agreement as a nullity.I further find that Respondents have failed to sustain theircontention that a binding settlement agreement never arosebecause the contracting parties did not have a meeting of theminds. Although not entirely clear, Respondents' supportingargument appears to be that they ratified the settlementagreement in the belief that it prohibited Union officers fromencouraging the filing of disciplinary charges by nonofficers,and in the further belief that there was a private understand-ing with the Unions that their officers would discourage suchfiling and that the Unions would dismiss any charge filed; thatthe Charging Unions, on the other hand, merely voted on theagreement as written; and hence in ratifying the agreement,the Unions and Respondents "were not dealing with the sameproblem." (Resp. brief 4.)This argument is without merit. Unquestionably, the set-tlement agreement impliedly prohibited Union officers fromencouraging others to file charges, since it cannot be inter-preted as permitting them to do by indirection what it ex-pressly forbade. I find nothing in the record which even sug-gests that there was any misunderstanding in this regard.As for the asserted private understanding, Respondents donot and indeed cannot properly contend that it existed.' Theirclaim is that their membership ratified the settlement agree-ment in the mistaken belief that there was such a privateunderstanding. This argument overlooks the fact that Re-spondents' mistaken belief resulted either from a misrepre-sentationby McCulloch to Anderson which the latter inno-cently transmitted to the Association members, or from amisrepresentation by Anderson directly to the membership.There is not a shred of evidence to show that there was anymention of a private understanding during the negotiationsbetween McCulloch and Green. Nor does the record establishthatMcCulloch told Repondents'negotiatingteam that heand Green had the private understanding in question. Al-though Anderson attributed to McCulloch a statement thatthere was a private understanding, Anderson was admittedlyunsure of his recollection and, in any event, did not testifythatMcCulloch's statement was made to the negotiatingteam. His testimony was that it was made to him personally.There is thus no basis for a finding that at the time theyexecuted the settlementagreement,Respondents' negotiatingteam was under any misapprehension regarding the matter ofofficer discouragement of charges and their disposition iffiled. If, thereafter, the Association members ratified theagreement because ofa misstatementby McCulloch or An-derson, and without fault or knowledge on the part of theCharging Unions, this did not prevent a valid and bindingsettlementagreementfrom coming into existence. Cf.HomerGale, et al.,176 NLRB No. 147.1°'Green testified without contradiction that the executedsettlementagreementcontained the entireunderstandingreached with McCulloch.10 In their brief, Respondents rely on certain letters, dated September 9,1969, and February 19, 1970, and signed by Miller, the Charging Unions'general president, in which hedismissedthe disciplinary charges filedagainstseveral union members who had worked behind the picket line.However, Respondents do not explain how these letters support their con-tention thata bindingsettlement agreementdid not comeinto existence.The letter of September 9, addressed to PresidentPassananteof Local711, stated that Miller was dismissing the disciplinarycharges against cer-tain employees because, among other things, the charges violated the no-reprisal clause of the settlementagreement.But since,as the letter alsoreveals, such charges were filed by PresidentPassanantehimself, it is appar-ent that Miller's action was entirelyconsistentwith the provisions of thesettlementagreementas executed. Moreover, in a letter dated October 20,1969, and addressed to Local 61 (a copy of which was apparently sent Local711), Miller stated that disciplinary charges filed by nonofficers should taketheir normal course. Although his letter of February 19, 1970, suggests thatMiller may have changed his mind, this shows only a belief on the part ofMiller that there had been a breach of the settlementagreement,not thatthere was no bindingagreement.Thus, Miller's letters, if anything,militateagainstRespondents' contention. RESTAURANT ASSN OF THE STATE OF WASHINGTON2.The defense that Respondents were excusedfrom further performance of the settlementagreement because of material breachthereof by the Charging Unionsa.The evidence(1) The disciplinary chargesThe parties stipulated that one disciplinary charge was filedby a nonofficer member of Local 711 on August 13, that threesuch charges were filed on August 14, and that no action hadbeen taken in connection with those charges.The parties further stipulated that a total of 92 disciplinarycharges were filed against members of Local 61; that all werefiled by nonofficer members; that about 16 of such chargeswere filed on July 28, i.e. before the strike-settlement agree-ment; that about 32 of the charges were filed between August8 and 13; and that the balance (about 44) of the charges werefiled between August 18 and 31. Land, a business agent forLocal 61 and one of the signers of the stnke-settlement agree-ment, testified that on August 12 one Stillwell and three otherLocal members came to the Union office to file disciplinarycharges; that Land helped them by suggesting the wording tobe used; that when the approximately 22 charges were typedsubsequent to that date, Land informed Stillwell by telephonethat the charges were ready for signature; and that thechanges were signed and filed. The record does not showprecisely how many members of Local 61 were found guiltyas charged. According to Joinette, the secretary-treasurer ofLoca 61, only a few were found not guilty. On appeal byapproximately six members, the penalties imposed upon themwere set aside by General President Miller on the ground thatthe charges violated the settlement agreement.(2) The KerrigancolumnsDuring the period from August 15 through November 7,six issues of the Tacoma Labor Advocate, a local newspaper,included columns over the byline of one Stu Kerrigan, anofficer of the Charging Unions.In his columnof August 15,Kerrigan stated that he had been asked by several nonofficermembers of Local 61 and Local 711 regarding their right tofile disciplinary charges, and he cited the provision of theInternational bylaws granting that right. The August 29 col-umn reported on the punishments given to a number of mem-bers who had worked behind the picket lines and stated thatadditional charges by nonofficer members would be forth-coming. The column of September 19 criticized the action ofGeneral President Miller in reversing his earlier decision topunish several members who worked behind the picket line.The column of October 10 reported that the memberswould discuss Miller's action at a forthcoming meeting andwould decide whether they could be deprived of their consti-tutional rights, particularly in view of the fact that they hadratified the strike-settlement agreement after reassurancesthat nonofficer members"could most certainly file chargeswith the secretary of their respective Unions against those`scabs' that worked behind the picket lines." The column ineffect urged members to not give up without a fight and tocome to the meeting. In his October 31 column, after report-ing that Miller had stated that members would not be de-prived of their constitutional right to file charges, Kerriganstated:Any other members who wish to file chargesagainstthe turncoats may do so at our union office or write themout and present them to Secretary Elmer Holbrook atour next meeting,Sunday,Nov. 9....137The November 31 column contained similar language.(3)Respondent's refusals to continue furtherperformance of the settlement agreementThe strike-settlement agreement provided that RespondentRestaurants were required to recall the strikers to their jobswithin 48 hours after the settlement agreement was ratified bythe Unions, and that the strikers were to report for workwithin 7 days after such ratification. Since the date of Unionratification was August 13, the strikers were required to re-port for duty on or before August 20. The record establishesthat the 50 strikers presented themselves within the requiredtime, but does not disclose the exact date or dates when theydid so. Accordingly, the refusal to reinstate them by the 21Respondent Restaurants must have taken place on or beforeAugust 20.The former president of Respondent Association, Ander-son, testified that although he had been aware of the filing ofthe initial unfair labor practice charge herein and of the disci-plinary charges against Union members who worked behindthe picketlines,"he could not recall having discussed thesematters with the Unions in late August or early September.However, he further testified that sometime between Septem-ber 1 and 15, Respondent Association's board held two meet-ings;that the 12 board members were present, including An-derson and Norma Tien, who succeeded him as president ofRespondent Association sometime during the first part ofSeptember; and that it was the consensus of those present thatthe Association members should not sign a renewal collec-tive-bargaining contract with the Charging Unions for thefollowing reasons:Q.What was discussed regarding, what did you sayregarding the charges both NLRB charges and reprisal?What was the discussion regarding these two?A. There was much discussion. I know the gist of theconversation was that the unions were not living up totheir agreement by filing charges. We were of the opinionthat the union officials were encouraging the charges indirect violation and we felt that they were breaking theagreement.TRIAL EXAMINER Thiswas said at those meetings?THE WITNESS: Yes.TRIAL EXAMINERWho said it?THE WITNESS I couldn't say. It was just conversa-tion. I know it was discussed. I probably said it myself.Q. (By Mr. Cohan) This is what you were-do yourecall having said this at these meetings?A. I know I have said it, yes.Q. At themeetings?A. Yes.Q. And did the board come to any conclusion regard-ing the signing of any overall contract as a result of theseviolations?A. At that state of the game, the decision was that wewould not sign the contract till such time as the viola-tions were stopped and that the charges that had beenbrought were dismissed.On further interrogation, Anderson testified as follows:TRIAL EXAMINER I am a little bit puzzled by some-thing.You testified that at some Association meetingyou took the position that there had been a breach of astrike-settlement agreement by the union and thereforeyou decided that you would not sign the collective-bar-gaining agreement,is that right?" On cross-examination,Anderson was unable to furnish any detailsregarding such disciplinary charges 138DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE WITNESS: No, I wouldn's say that it was officiallydecided. It was the feeling of the group that we shouldnot sign the contract, but it was never, shall we say, puton the floor and voted upon.TRIAL EXAMINER: It was a consensus?THE WITNESS: A consensus.TRIAL EXAMINER: What was the basis for this feelingof the group that the union had violated the strike-settle-ment agreement?THE WITNESS: Because of NLRB charges and the factthat there were charges being brought against unionmembers.TRIAL EXAMINER: What evidence would the grouphave of these charges against union members at thattime?THE WITNESS: If my memory doesn't fail me, I believewe had copies of documents from these people beingnotified they were being charged. I would have to goback to my records.On October 2, representatives of the Charging Unions andof Respondent Association met to discuss the language of arenewal collective-bargaining contract.When they had set-tled all differences, Tien, one of the Association representa-tives, stated that the Unions were not complying with theterms of the strike-settlement agreement, and that the As-sociation would not sign the renewal collective-bargainingcontract until the disciplinary charges and the unfair laborpractice charges had been dismissed.b.Concluding findingsRespondents assert that the Unions breached the strike-settlement agreement in three respects. First, they contendthat by filing unfair labor practice charges herein, the Unionbreached the provision of the settlement agreement requiringthe contracting parties to "withdraw any charges that may befiled against each other" with the Board connected with theirlabor dispute. I do not believe that that provision prohibitedthe subsequent filing of any unfair labor practice chargesagainst each other in connection with their labor dispute. Ifthe contracting parties meant to prohibit the filing of suchcharges, a provision requiring them to "withdraw" chargeswas an odd way to say so. In addition, I find it difficult tobelieve that they would give each other carte blandhe tocommit unfair labor practices subsequent to the settlementagreement with impunity. Rather, I am of the opinion thatthe provision required the contracting parties to withdrawany unfair labor practices then pending. This conclusion isbuttressed by Respondents' admission in their brief (p. 2) thatthe Unions had filed an earlier unfair labor practice chargeon July 24 alleging that Respondent Association had failedto bargain in good faith. The contention is without merit.Respondents next contend that the disciplinary chargesfiled by nonofficer Union members violated the provision ofthe settlement agreement prohibiting "discrimination, disci-plinary action, demotion or discharge, etc. of employees" asa result of the labor dispute. This contention is similarlywithout merit. For one thing, the said provision refers toreprisals against "employees' and prohibits only reprisalswhich affect employment status. Moreover, it is clear fromthe record that Respondents knew that the Unions could notenter into an agreement prohibiting nonofficers from filingdisciplinary charges, and accepted the Unions' offer to in-clude in the strike-settlement agreement a provision whichforbade only officers from filing such charges. There is nowarrant for concluding that a prohibition which the partiesexpressly reject may nevertheless be found in the agreement.I therefore find that the no-discrimination provision relied onby Respondents prohibited reprisals by Respondents, that itdid not apply to intraunion disciplinary charges, and that thefiling of such charges by nonofficers did not breach the agree-ment.'ZThe third breach asserted by Respondents involves con-duct by Land and Kerrigan, officers of Locals 61 and 711,respectively. Land helped several nonofficer Union membersto file disciplinary charges on August 12, i.e. 2 days afterRespondents ratified the strikesettlement agreement, but 1day before its ratification by the Unions. If such conduct wasnot technically a breach because the agreement was not yetbinding, it undoubtedly violated the spirit of the tentativeagreement already reached. That agreement required neutral-ity by Union officers. Land's assistance in the filing of chargesconstituted a departure from neutrality.Kerrigan's conduct consisted of writing certain columnswhich appeared under his byline in a Tacoma newspaperduring the period from August 15 through November 7.Respondents contend in their brief (p. 7) that "[a]ll of thearticles were inflamatory and indicate that the officers weredoing a great deal to encourage the filing of charges." Specifi-cally,Respondents point to the columns published on Octo-ber 10, October 31, and November 7.The columns published on August 15, August 29, andSeptember 19 contain only factual reports, and I find little inthem which can be considered a breach of the agreement bythe Unions. Perhaps Respondents share this view since theirbrief quotes only the material in the three later columns. Itmight perhaps be argued that the mere mention of discipli-nary charges in the three earlier columns served as a reminderand thus operated to encourage the filing of such charges. ButI do not believe that the settlement agreement imposed onUnion officers an obligation to refrain from all mention ofdisciplinary charges, including straight factual reporting.There is, however, no doubt and I find that the columnspublished on October 10, October 31, and November 7clearly breached the settlement agreement by encouragingthe filing of disciplinary charges."Respondents contend that under well-recognized princi-ples of contract law, the breach of the settlement agreementby the Unions excused Respondents from further perform-ance of their obligation under the agreement. It may be thatif the Unions brought suit against Respondents for breach ofthe agreement, Respondents could plead the Unions' breachas a defense. But technical rules of contract law are notnecessarily controlling in cases arising under the Act" and,I find, should not be applied here for several reasons.Although Respondents seek to create the impression thatthey refused to continue performance of the agreement be-cause of the Unions' breach, the record does not so establish.As noted, Respondents refused to reinstate the 50 strikers onor before August 20, decided not to sign the renewal collec-tive-bargaining contract sometime between September 1 and15, and so informed the Unions on October 2. There is noth-ing to show that Respondents complained to the Unionsabout any breach prior to October 2. On the contrary, Ander-son testified that although he was aware of both the unfair" A contrary conclusion is not required by President Miller's letter ofFebruary 19, 1970, dismissing certain disciplinary charges filed by nonoffic-ers (see fn. 10,supra).That letter shows that Miller believed, erroneously,that such charges violated the spirit of a wholly different provision, i.e. thesection prohibiting disciplinary charges by officers.In this connection, I notethatMiller had theretofore taken the position that charges by nonofficersshould take their normal course.(ibid.)" It is of passing interest that these three columns did not result inadditional disciplinary charges since, as the record shows, no charges werefiled after August 31.F. W. Means & Co. v. N.L.R.B.,377 F. 2d 683 (C.A.7);LozanoEnterprises v. N.L.R.B.,327 F. 2d 814 (C.A. 9). RESTAURANT ASSN OF THE STATE OF WASHINGTONlabor practice charge and the disciplinary charges, all ofwhich he assertedly regarded as breaches of the settlementagreement,he could not recall having discussed them withthe Unions.Such delay in remonstrating with the Unionsraises doubt as to whether Respondents truly believed thatthe Unions had breached the settlement agreement.Such doubt is reinforced by the lack of evidence showingthat Respondents knew of Land's conduct at the time theyrefused to continue performing the agreement.Absent evi-dence from which it can at leastbe inferred that Respondentshad timely knowledge of Land's conduct,I cannot concludethat such conduct played a part in Respondents'refusal fur-ther to perform the agreement.Moreover, as noted,the Ker-rigan columns published on August 15, August 29,and Sep-tember 19 contained little to justify a conclusion byRespondents that the Unions had breached the agreement.And when the subsequent Kerrigan columns which didbreach the agreement were published,Respondents had al-ready denied reinstatement to the 50 strikers and had decidednot to renew the collective-bargaining contract.On this record,I find that Respondents,for reasons bestknown to themselves, decided to discontinue further perform-ance of the settlement agreement;that their decision was notmotivated by the Unions'subsequent breach;but that Re-spondents have seized on that breach as an excuse for theirown breach." In such circumstances,I further find that tech-nical principles of contract law are not dispositive of theproblem,and that the validity underthe Act ofRespondents'refusals to reinstate the 50 strikers and to execute the renewalcontract should be decided without regard to the Unions'subsequent breach of the settlement agreement.Such breach,although not to be condoned,should not be used to depriveRespondents'employees of their right to the benefits of therenewal contract which was orally agreed to, or to deprive the50 strikers of whatever reinstatement rights of the Act affordsto them.Cf.Confectionaryand Tobacco Drivers and Ware-housemen'sUnion,Local 805v.N.L.R.B.,312 F. 2d 108(C.A. 2). i63.The defense of replacementand/or job eliminationAs noted, the parties stipulated at the hearing that the 50strikers had been replaced or that their jobs had been elimi-nated. Ordinarily, where strikers have been replaced or theirjobs have been eliminated, the employer is not obligated togive them immediate reinstatement upon their applicationtherefor.N. L.N.L.R.B. v. Mackay Radio & Telegraph Co., supra,304 U.S. 333,supra; N.L.R.B. V. Fleetwood Trailer Co., supra,389 U.S. 375,supra,but this is not an ordinary case. For hereRespondent Restaurants contracted to reinstate all the strik-ers.Nothing in the strike-settlement agreement suggests, andRespondents do not contend, that the reinstatement provi-sions thereof excluded any of the strikers." Perhaps the 21 Respondent Restaurants did not approve of the settle-ment agreement and wished to avoid its provisions relating to reinstatmentof strikers. Possibly, Respondents hoped to exert pressure on the Unions todismiss the disciplinary charges filed by nonofficers There may be otherreasons for Respondents refusal to continue performing the agreement" The Unions will not necessarily profit form their own breach of thesettlement agreement For one thing, the courts may refuse to enforce aUnion fine imposed pursuant to a disciplinary charge filed in breach of thesettlement agreement.In addition,the imposition of such a fine might con-ceivably constitute an unfair labor practice under the doctrine ofN.LR B.v Allis-Chalmers Mfg Co.,388 U S. 175 andScofield v. N.LR B.,394 U.S423139The stipulation does not state when Respondent Restau-rants replaced the 50 strikers or eliminated their jobs. Al-though I am inclined to believe that these events took placebefore the settlement agreement," it is unnecessary to resolvethat question. If these events occurred after the settlementagreement was ratified,then the strikers'jobs were still openat the time of ratification. If, on the other hand, the saidevents took place before the settlement agreement, the mem-bers of Respondent Association, at their meeting on August10,nevertheless accepted the settlement agreement withknowledge, actual or attributable to them, that the strikershad been replaced or their jobs eliminated." Irrespective ofthe time of the replacement and job elimination, the recordfails to disclose a legitimate business reason for the refusal byRespondent Restaurants to abide by their agreement to rein-state the 50 strikers. In such circumstances, the doctrine ofequitable estoppel applies,and Respondent Restaurants are"estopped to renege on [their] agreement."Beverage-Air Co.,164NLRB 1127, 1155-1156. Accordingly,Respondentsmust be deemed to have waived the defense of reinstatementand job elimination."D. Concluding Findings1.DiscriminationInLamb-Weston, Inc.,170 NLRB No. 186, the Boardstated:It is well established that economic strikers are enti-tled, upon unconditional application, to be reinstated totheir former or substantially equivalent positions, unlesssome valid reason is established for denying them rein-statement. The burden of proving such valid reason is onthe employer.' Thus, in a recent opinion' involving thereinstatement rights of economic strikers the SupremeCourt stated that:If,after conclusion of the strike, the employerrefuses to reinstate striking employees, the effect istodiscourage employees from exercising theirrights to organize and to strike guaranteed by Sec-tion 7 and 13 of the Act ... Under Section8(a)(1)and (3) ... it is unfair labor practice [sic] to inter-fere with the exercise of these rights. Accordingly,unlessthe employer who refused to reinstate strik-ers can show that his action was due to "legitimateand substantial business justifications,"he is guiltyof an unfair labor practice.N.L.R.B. v. Great DaneTrailers,388 U.S. 26, 34 (1967).The burden ofproving justification is on the employer. Ibid....[Emphasis added by the Board.]'Fleetwood Trailer Co.,389 U.S. 375 (December 18, 1967)'Ibid.at p 378The Board further stated (fn. 8):Contrary to Respondent's contention, "proof of antiun-ion motivation is unnecessary when the employer's con-duct 'could have adversely affected employee rights to"Respondents stated in a preheanng stipulation received in evidencethat "all the employees named in the complaint were economic strikers andwere permanently[re]placed [sic]during the course of the strike "`iIn view of such knowledge, the settlement agreement must be regardedas a voluntary commitment to restore the abolished jobs." The decision inN.L.R.B. v Confectionary and Tobacco Drivers andWarehousemen'sUnion,Local 805,312 F 2d 108 (C A 2), on which Re-spondents rely, is distinguishable There, the employer merely condoned themisconduct of strikers, thereby waiving only his right to refuse to reinstatethem on the ground of their misconduct He did not waive that right basedon other reasons such as replacement Here, Respondents expressly agreedto reinstate all the strikers,including the 50 in question,thereby waiving theright to refuse reinstatement 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDsomeextent' and when the employer does not meet hisburden of establishing `that he was motivated by legiti-mate objectives.' "Fleetwood Trailer Co., supra,citingGreat Dane Trailers, supra.[Emphasis added by theBoard.]Applying these principles here, I find that Respondentshave failed to sustain their burden of showing adequate jus-tification for the refusal to reinstate the 50 strikers. For, asfound above, the defense of replacement and job eliminationare not open to Respondents, and they have not establishedany other legitimate reason for the refusal to reinstate. Undersuch circumstances, proof of antiunion motive is unnecessaryand, I find, the refusal by the Respondent Restaurants toreinstate the 50 strikers constituted discrimination violativeof Section 8(a) (3) and (1) of the Act. The discrimination isnot negated by the fact, to which Respondents point, thatapproximately 1,000 other strikers were reinstated, Cf.Nach-man Corp. v. N.L.R.B.,337 F. 2d 421, 424 (C.A. 7).2.Refusal tobargainThe record does not support the General Counsel's conten-tion that Respondent Association refused to execute therenewal collective-bargaining contract as early as August 14.Indeed, the language of that contract was not finally for-mulated and agreed to until October 2. The record does show,however, that such refusal occurred on the latter date.As already noted, the parties agreed at the hearing that ifRespondents were not obligated to perform the strike-settle-ment agreement, they were not required to execute therenewal contract and their refusal to do so was not an unfairlabor practice; and conversely, if the settlement agreementwas binding, they were obligated to execute the renewal con-tract. Since I have concluded that the settlement agreementwas binding and that Respondents were not excused fromperformance thereof, I find that Respondents' refusal to exe-cute the renewal contract which they agreed to on October2 violated Section 8(a)(5) and (1) of the Act.CommunityMarket, Inc., supra,179 NLRB No. 2.II.THE REMEDYHaving found that Respondents engaged in certain unfairlabor practices, I shall recommend that they cease and desisttherefrom and take certain affirmative action necessary toremedy and remove the effects of the unfair labor practicesand to effectuate the policies of the Act.Affirmatively, I shall recommend that Respondents forth-with sign the renewal collective-bargaining contract whichthey and the Unions agreed to on October 2, 1969, and giveretroactive effect to the terms and conditions of that contract.I shall further recommend that the Respondent Restau-rants offer to their respective employees named in AppendixA attached hereto immediate and full reinstatement to thepositions which they held prior to the settlement agreementherein, or to substantially equivalent positions, without preju-dice to their seniority and other rights and privileges."I shall also recommend that the Respondent Restaurantsmake each of their respective employees named in AppendixA, attached hereto, whole for anyloss of earningsor otheremployment benefits he may have suffered by reason of Re-spondents' failure to sign the renewal collective-bargaining'° If any of such positions were abolished subsequent to the ratificationof the strikesettlement agreement,the compliance stage of this proceedingis the appropriate time to litigate such questions as whether or not theabolition was for legitimate reasons and was permanent or temporary, andwhether or not the discriminatees formerly occupying such jobs should beplaced on a preferential hiring list.Quick Stop Markets, Inc.,168 NLRB No.30.contract and for any loss of earnings suffered by reason of thediscrimination against him, by paying to each a sum of moneyequal to that which would have been paid to him, had he beenreinstated and had Respondents executed the renewal collec-tive-bargaining contract, as aforesaid, during the period fromthe date of the discrimination against him to the date onwhich he is offered reinstatement or the date on which Re-spondents execute the said renewal contract, whichever islater,less his net earnings,if any,during the said period. Sincerepresentatives of Respondent Association share responsibil-ity for the refusal to execute the renewal contract, I shallrecommend that the Association be jointly and severally lia-ble with Respondent Restaurants for backpay liability arisingout of such refusal to execute. Cf.Holme & Seifert,102NLRB 347, 375;Pacific American Shipowners Assn.,98NLRB 582, 600-601. Backpay shall be computed and bearinterest in accordance withF W. Woolworth Co.,90 NLRB289, andIsis Plumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAWA. By unlawfully refusing to execute the renewal collec-tive-bargaining contract which they orally agree to on Octo-ber 2, 1969, as found herein, Respondents engaged in unfairlabor practices within the meaning of Section 8(a)(5) and (1)of the Act.B. By unlawfully refusing to reinstate their respective em-ployees named in Appendix A, as found herein, RespondentRestaurants engaged in unfair labor practices within themeaning of Section 8(a)(3) and(1) of the Act.C. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERRespondent, their officers, agents, successors, and assigns,shall:A. Cease and desist from:1.Failing or refusing to sign the renewal collective-bar-gaining contract which they orally entered into on October2, 1969, with the Joint Executive Board of Tacoma, Washing-ton, on behalf of its affiliated Locals, Hotel & Restaurant &Motel Employees, Local No. 61, and Bartenders Union, Lo-cal No. 711.2.Unlawfully refusing to offer to their respective em-ployees named in Appendix A attached hereto immediate andfull reinstatement, to the extent set forth in the section hereinentitled "The Remedy," or otherwise unlawfully discriminat-ing in regard to their hire, tenure of employment, or any termor condition of employment.3. In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteed bySection 7 of the Act.B. Take the following affirmative action:1.Forthwith sign the renewal contract described above.2.Upon the execution of the aforesaid contract, give re-troactive effect to the provisions thereof.3.To the extent set forth in the section entitled "TheRemedy," offer to their respective employees named in Ap-pendix A immediate and full reinstatement to their former orsubstantially equivalent positions, and make them whole forany loss ofearningsby reason of the discriminationagainstthem.4.Make whole each of the employees named in AppendixA for any loss of earnings or other employment benefits hemay have suffered by reason of Respondents' failure to exe-cute the renewal collective-bargaining contract, to the extentset forth in the section entitled "The Remedy." RESTAURANT ASSN OF THE STATE OF WASHINGTON5.Notify their said employees, if presently serving in theArmed Forces of the United States, of their right to fullreinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training andService Act, as amended, after discharge from the ArmedForces.6.Preserve and make available to the Board or its agentson request, for examination and copying, all payroll records,social security payment records, timecards, personnel recordsand reports, and all other records necessary to analyze theamount of backpay due and the right of reinstatement underthe terms of this Recommended Order.7.Post at their respective restaurants in and aroundTacoma, Washington, copies of the attached notice marked"Appendix B."21 Copies of said notice, on forms provided bythe Regional Director for Region 19 shall, after being signedby Respondents' representatives, be posted by the Respond-ent Restaurants immediately upon receipt thereof and main-tained by them for 60 consecutive days thereafter in conspicu-ous places where notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.8.Notify the Regional Director for Region 19, in writing,within 20 days from the date of the receipt of this Decisionand Recommended Order, what steps have been taken tocomply herewith.22" In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes.In the eventthat the Board's Order is enforced by a judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National LaborRelations Board "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps the Respond-ents have taken to comply herewith "APPENDIX AEmployees denied reinstatement and their respectiveRespondent EmployersEmployeeIona V. WhitefootGayle Wanda SmithSim BitonioNellie ParkerPatriciaHoerlingPatricia L. LeagueRoberta CanfieldGatha L. KingWanita BottomLois MorrisShirleyMcCallumClaudia VermeulenKenneth McCabeMartha BengstonCora E. ScottYoshie EckhmartYukie SteadmanDonna DownsRespondent EmployerAir Port CafeHoliday InnHoliday InnPantry Cafeteria Inc.Pantry Cafeteria Inc.Pantry Cafeteria Inc.Pantry Cafeteria Inc.Lee RestaurantSteve's Gay NinetiesSteve's Gay NinetiesBrad's RestaurantBusch's Round TableBusch'sRound TableRichards RestaurantCliff HouseCliff HouseCliff HouseTop of OceanWarren ChurchJoanne MurrayDonna J. CummingsEula YardbroughIna WhiteCora von BerksKaroline JensenEllen LengeleKatherynRamsdellBeatriceMengeAmelia BonwellErma E. PeckMabel WagnerJosieWallaceRobina LongmuirG. JacksonRobert A. HallDan LucichDuane LeeBetty L. EssorLinda FelixPatty GodfreyWard DunnPaddy A.HaggardLaDona SchleifLillian Irene LavineIrene KruegerJamesJay JowettDan JohnsonMarianne TaylorEllaM. PerellsViola BakerTop of OceanTop of OceanTop of OceanWinthropWinthropWinthropWinthropWinthropWinthropWinthropWinthropWinthropWinthropWinthropWinthropWinthropWinthropWinthropWinthropWinthropCedar InnZarelli'sBlack AngusBlack AngusBrowne'sFlitter InnGalley WestSherwood InnSherwood InnWestern RWhite CapBarcotts Seafood141APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWe hereby notify you that:WE WILL NOT fail or refuse to sign the collective-bar-gaining contractreached on October 2, 1969, by ourrepresentatives and Local Joint Executive Board ofTacoma, Washington,actingon behalf of its affiliatedLocals: Hotel & Restaurant & Motel Employees, LocalNo. 61, and Bartenders Union, Local No. 711.WE WILL forthwith sign the above contract.WE WILL give retroactive effect to the terms and con-ditions of said contract.(Name of undersigned Respondent Restaurant) WILLoffer to (Names of discriminatees employed by under-signed Respondent Restaurant) immediate and full rein-statementto (his)(her)(their) old job(s), with backpay,and WILL NOT unlawfully discriminate against the saidemployee(s) or any other striker.WE WILL pay the above-namedemployee(s) for allbackearnings lost as a resultof our failure to sign theabove contract.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise of rightsguaranteedby the National Labor Relations Act.(NAME OF RESPONDENTRESTAURANT)(Employer)DatedBy(Representative)(Title) 142DatedByDECISIONS OF NATIONAL LABOR RELATIONS BOARDRESTAURANTASSOCIATION OFTHE STATEOF WASHINGTON,INC.(Employer)(Representative)(Title)Note: We will notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, RepublicBuilding, Tenth Floor, 1511 Third Avenue, Seattle, Washing-ton 98101 Telephone 583-4532.